Citation Nr: 0810753	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to February 
1979.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In November 2003, the veteran provided testimony before a 
Member of the Appeals Team at the RO.  A transcript of that 
hearing is of record.  

The record reflects that the Board received new evidence from 
the veteran that was associated with the claims folder after 
the issuance of the October 2007 supplemental statement of 
the case.  As such, the RO has not considered such evidence 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board observes that the record contains 
a statement by the veteran's representative, dated in March 
2008, waiving agency of original jurisdiction (AOJ) 
consideration of all evidence received after VA's most recent 
denial of the claim.  In light of this waiver, the Board will 
consider the aforementioned evidence and proceed to 
adjudicate the claim.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are 
residuals of a low back injury, status post laminectomy (low 
back disability), rated as 40 percent disabling from October 
12, 2000, and 20 percent disabling from September 26, 2003; 
chronic neurologic disease, left lower extremity associated 
with low back disability, rated as 20 percent disabling from 
September 26, 2003; and chronic neurologic disease, right 
lower extremity associated with low back disability, rated as 
10 percent disabling from September 26, 2003; the combined 
service-connected disability rating is 40 percent from 
October 12, 2000, and 50 percent from September 26, 2003.



2.  There has been no demonstration by competent clinical 
evidence of record that, at any time during the rating period 
on appeal, the veteran's service-connected disabilities 
precluded him from maintaining substantially gainful 
employment consistent with his education and occupational 
experience. 


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in October 2001, June 2002, August 2003, 
February 2005, and July 2006.  The letters informed the 
veteran of what evidence was required to substantiate his 
claim for TDIU and of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to the claim.  The July 2006 letter also informed the veteran 
as to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in 
Dingess/Hartman.   

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claim.  Actual knowledge is 
established by statements by the claimant and the claimant's 
representative, to include sworn testimony and arguments 
presented at the November 2003 local RO hearing on appeal, 
that demonstrates an awareness of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 19 
Vet. App. 341, 344 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran (most 
recently in October 2007).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
local RO hearing.  The claims file also contains several lay 
statements submitted on behalf of the veteran.  The Board has 
carefully reviewed the veteran's statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

The record reflects that the veteran was in receipt of 
benefits from the Social Security Administration (SSA).  (See 
RO Transcript "Tr." at 7.)  The veteran also testified that 
that SSA discontinued the benefits because his spouse earned 
too much money.  (Id.)  The Board notes that the record does 
not contain the related SSA records.  In this regard, the 
record reflects that the AOJ attempted to obtain the 
veteran's SSA records.  A response from the SSA, dated in 
February 2004, indicates that the veteran's "folder has been 
destroyed."  In light of this response, the Board finds that 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria and analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(noting that the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The veteran contends that his service-connected disabilities 
render him unemployable, thus warranting a TDIU.  For the 
reasons that follow, the Board concludes that TDIU is not 
warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran's service-connected disabilities are residuals of 
a low back injury, status post laminectomy (low back 
disability), rated as 40 percent disabling from October 12, 
2000, and 20 percent disabling from September 26, 2003; 
chronic neurologic disease, left lower extremity associated 
with low back disability, rated as 20 percent disabling from 
September 26, 2003; and chronic neurologic disease, right 
lower extremity associated with low back disability, rated as 
10 percent disabling from September 26, 2003.  The combined 
service-connected disability rating is 40 percent from 
October 12, 2000, and 50 percent from September 26, 2003.  
Thus, the veteran does not meet the schedular criteria listed 
in 38 C.F.R. § 4.16(a) at any time during the rating period 
on appeal.  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did refer this case to the 
Veterans Benefits Administration (VBA) for extra-schedular 
consideration under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

The record contains a letter from a designee for the Director 
of Compensation and Pension Service, dated in August 2007.  
After a review of the veteran's claims folder, the letter 
indicates that "this Service finds that entitlement to an 
extra-schedular total disability evaluation based on IU 
[individual unemployability] is not warranted."  The 
decision not to award entitlement to an extra-schedular total 
disability evaluation based on IU was based on the findings 
pertaining to the lumbar spine (noting fair ranges of motion 
and minimal neurological findings on VA examinations in March 
and August 2006), the severity of the veteran's nonservice-
connected disabilities, and the lack of a reliable work 
history.

In this case, the Board finds that the veteran's service-
connected disabilities have not been shown to preclude 
employment consistent with his education and occupational 
experience.  The veteran submitted two VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, dated in September 2001 and in June 2002, 
respectively.  The veteran indicated that he lasted worked as 
a cook/laborer in approximately the mid-1980s.  See also July 
2005 Social and Industrial (S&I) survey (indicating that the 
veteran worked for Amvets prior to and after his military 
service).  On each of the VA Form 21-8940s, the veteran also 
indicated that he had completed two years of high school.  
The July 2005 S&I survey indicates that the veteran's 
educational and training history consists of completing the 
8th grade.  It was noted that the veteran was not able to 
obtain his GED.  The S&I survey also noted that the veteran 
volunteers at the American Legion on a daily basis.  

With regard to the veteran's service-connected neurologic 
disabilities of left and right lower extremities, the veteran 
was provided a VA examination in August 2006.  The veteran 
reported back spasms that occur only about three to four 
times a year that go down his legs that can last anywhere 
from a few days to a week.  The veteran also noted a 
tingling-type sensation down the back part of his legs that 
he reported being continual for the last 20 years.  Although 
the veteran had strength testing of 4+/5 in the left lower 
extremity, all muscles tested at 5/5 in all other 
extremities.  The examination report indicated that 
bilaterally there was decreased sensation to pinprick in a 
L4-L5 distribution across the medial lower leg extending into 
the foot, but the veteran's sensation to light touch was 
intact.  The veteran's reflexes were present and 2+ 
throughout.  Additionally, a December 2006 VA peripheral 
nerves examination reflects that the above August 2006 VA 
examination, a September 2006 EMG, and the claims file were 
reviewed.  The VA examiner found that the veteran's left 
lower extremity neurologic disability was of a moderate 
degree and the right lower extremity neurologic disability 
was of a mild degree.  

Regarding the veteran's service-connected low back 
disability, the record reflects that the veteran has had 
several VA spine examinations since he filed his TDIU 
application in September 2001.  A February 2002 VA spine 
examination report indicates that the veteran reported that 
he has a significant amount of low back pain and he takes 
Percocet for his discomfort.  Upon physical examination, the 
veteran had intact sural, saphenous, deep peroneal and 
superficial peroneal sensation.  All muscle strength was 5/5.  
He had no pain with palpation about his well-healed scar in 
the L3 to L5 region of his back.  The veteran had range of 
motion of approximately 15 degrees of lateral bending, 
bilaterally.  He had extension to approximately 10 degrees 
and was able to bend over to touch his ankle.  He denied a 
history of bowel or bladder changes (except for one isolated 
incident) and radiation down his bilateral lower extremities, 
weakness, or paresthesias.  It was noted that he was 
otherwise asymptomatic.  X-rays, dated in February 2002, 
revealed degenerative disc disease at L4-5.  

A private medical record from T.E.M., M.D., dated in October 
2003, indicates that this physician treated the veteran for 
many years.  The private physician opined that the veteran is 
unable to work due to the seriousness of his health 
conditions.  It was noted that the veteran has had problems 
with his back, sciatica, and Rheumatoid arthritis.  Dr. T.M. 
further opined that the veteran cannot maintain or function 
normally because of his chronic back and nonservice-connected 
Rheumatory arthritis of his back.  The Board notes that this 
private opinion indicates that a cause of the veteran's 
inability to maintain or function normally is his service-
connected low back disability, but it further indicates that 
a non service-connected disability is a factor.  In light of 
this, the Board does not find this private opinion to be 
dispositive of the veteran ability to maintain substantially 
gainful employment solely due to his service-connected 
disabilities.  

A report of a March 2004 VA spine examination reveals that 
the veteran's sciatic problems were gone so his exclusive 
complaint was low back pain.  He also complained of a pain 
that seemed to go into his left hip.  It was noted that he 
used a cane almost full-time and has been on Percocet for a 
long time.  Although it was noted that prolonged positions of 
standing or sitting seemed to bother the veteran's back, the 
veteran's sensation was intact to light touch.  The veteran's 
EHL (extensor hallucis longus), dorisflexors, plantar 
flexors, quadriceps and hamstrings were 5/5.  Even though the 
veteran needed to stabilize by leaning forward onto the 
examination table, once stabilized, he was able to touch his 
mid-shin and be at approximately 55 degrees of flexion.  His 
extension was 10 degrees and he rotated 45 degrees, 
bilaterally, with 20 degrees of lateral bend, bilaterally.  

At a May 2005 VA spine examination the veteran reported 
symptoms that radiate into his leg.  He reported that his 
symptoms were most pronounced when he had to sit for a 
prolonged period of time.  It was noted that the veteran was 
taking Percocet and that he had some physical therapy and has 
had a course of injections.  On physical examination, the 
veteran had minimal discomfort on palpation of his lumbar 
spine and paraspinal musculature.  The veteran had forward 
flexion to 50 degrees, extension to about 5 degrees, and 
lateral bend to about 25 degrees.  The VA examiner noted that 
repetitive motion aggravated his low back pain, but it did 
not further limit his motion.  The veteran had 5 out of 5 
muscle strength in the pertinent muscles and his sensation 
was intact in all distributions.  It was noted that March 
2004 lumbosacral X-rays revealed degenerative changes at L4 
and L5.  The impression was low back pain, status post 
laminectomy with symptoms of lumbar radiculopathy.  In 
discussing the veteran's employability, the VA examiner 
stated that he agreed with the veteran that there would be 
considerable difficulty for the veteran to "find" a job of 
any kind of a physical nature where the veteran would not 
have to lift anything more than 10 to 20 pounds because of 
lifting restrictions.  The examiner also stated that because 
of the veteran's symptoms while sitting, he would be unable 
to "obtain" any kind of job that would require him to sit 
at a desk for any prolonged period of time.  The Board notes 
here, as it did in its August 2006 remand, that this VA 
examiner only addressed the veteran's ability to "obtain" 
or "find" employment consistent with his functional 
impairment due to his service-connected low back disability, 
and not as to his employability or ability to "maintain" 
substantially gainful employment in light of his service-
connected low back disability.  As such, the Board finds the 
opinion of the May 2005 VA examiner to be of little or no 
probative value.

Upon VA spine examination in March 2006, the veteran reported 
that his back pain ranges from a 3 to a 9/10 in severity and 
it will radiate down his left leg.  It was noted that the 
veteran is on Percocet and that he does not have any bowel or 
bladder issues.  It was noted that prolonged weight bearing 
and twisting exacerbate his back pain as well.  The VA 
examination report indicates that the veteran ambulated with 
a straight cane when his back flared up.  The veteran 
described three to four incapacitating episodes a year during 
which he will take pain medication and lie still until the 
pain gradually resolves.  In this regard, the objective 
evidence does not establish incapacitating episodes, as 
defined by Note (1) to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, which defines 
such as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Indeed, there is no evidence of any bed rest prescribed by a 
physician.  Upon physical examination, the veteran was noted 
as being pleasant and not in acute distress.  Despite some 
prominent paraspinals at the lower thoracic and upper lumber 
levels on the right that were mildly tender to palpation, 
there was no midline, sacroiliac, piriformis, or greater 
trochanteric tenderness to palpation.  The standing Gillet 
test was symmetric, bilaterally.  The veteran had flexion to 
50 degrees, extension to 5 degrees, lateral bend to 25 
degrees, bilaterally, and lateral rotation to 15 degrees, 
bilaterally.  It was noted that repetitive motion caused a 
little bit of aggravation of the veteran's pain, but it did 
not change the range of motion values just noted.  The 
veteran pertinent muscles had strength of 5/5.  

After a review of the record, the March 2006 VA examiner 
opined that given the veteran's prior work history and 
education status, that it would be difficult for the veteran 
to "obtain or find" employment.  The VA examiner then 
stated that if the veteran were to obtain and find 
employment, such employment would likely be a position that 
would require some degree of manual labor or stress on his 
back.  Next, the VA examiner stated that after taking this 
into consideration, it was the examiner's opinion that it is 
less likely than not that the veteran would be able to 
maintain substantially gainful employment in light of his 
service-connected back disability.  The examiner's rationale 
was that employment in a position, such as a laborer, would 
greatly exacerbate his back pain and likely preclude the 
veteran from long-term employment at such a position. 

Looking at the veteran's occupational history, it is possible 
that his service-connected disability would prevent him from 
engaging in his prior employment of a laborer.  However, the 
medical evidence does not reflect that the veteran is 
functionally incapable of performing other jobs, to include 
performing sedentary work with little or no manual labor.  
Indeed, there are no objective findings that the veteran had 
forward flexion to at least 50 degrees.  The record does not 
reflect that the veteran uses or used a TENS unit.  The 
veteran had muscle strength of 5/5 upon VA examinations in 
March 2004 and in March 2006.  Further, upon the most recent 
VA spine examination, the veteran was noted as being pleasant 
and not in acute distress.  As previously noted, the Board 
acknowledges that some of the veteran's prominent paraspinals 
at the lower thoracic and upper lumber levels on the right 
that were mildly tender to palpation, but further physical 
examination reveals no midline, sacroiliac, piriformis, or 
greater trochanteric tenderness to palpation.  Additionally, 
the last VA examiner (in March 2006) only opined as to the 
preclusion of manual labor or a position requiring stress to 
the veteran's back.  The examiner did not include preclusion 
of the veteran's ability to maintain substantially gainful 
employment in an occupation that was sedentary in nature or 
required little or no strenuous labor or stress to the 
veteran's back.  

Based on the foregoing, the Board finds that the veteran is 
not precluded from securing and maintaining substantially 
gainful employment, consistent with his education and 
occupational experience, due to his service-connected 
disabilities.  The Board acknowledges the veteran's 
contentions, and the several lay statements submitted on his 
behalf, that he cannot work due to his service-connected 
disabilities.  The Board notes that the veteran and other lay 
persons are competent to make factual observations, but 
specialized training and knowledge are necessary to make 
competent medical conclusions.  As such, the veteran's and 
the other lay contentions are at odds with the objective 
medical evidence of record that shows that the veteran has no 
exceptional or unusual factor associated with his service-
connected disabilities that render the regular schedular 
standards impracticable.  The Board places less weight or 
probative value on the veteran's and other lay statements 
concerning the symptoms from his service-connected 
disabilities than it does on the objective medical reports.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, to the extent that his service-connected disabilities 
cause occupational impairment, the Board finds that the 
veteran is appropriately compensated by the current combined 
rating of 50 percent.  As noted above, the veteran's 
situation does not present such an exceptional or unusual 
disability picture as to warrant entitlement to a TDIU on an 
extraschedular basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU and, as such, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to TDIU is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


